Order entered August 21, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00146-CR

                                ESSIE D. HOPKINS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55764-U

                                            ORDER
       The Court REINSTATES the appeal.

       On August 1, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 19, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the August 1, 2014 order

requiring findings.

       We ORDER Andrea Reed, deputy official court reporter, to file, within FIFTEEN

DAYS of the date of this order, a supplemental record containing State’s Exhibit no. 7, a DVD.

       Appellant’s brief is due within forty-five days of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 291st Judicial District Court; Andrea Reed, deputy official court

reporter, 291st Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE